Opinion issued May 16, 2013




                                     In The
                              Court of Appeals
                                    For The
                         First District of Texas
                                 ____________

                              NO. 01-12-00710-CV
                                ____________

                       RICKEY B. NEWELL, Appellant

                                       V.

                 LITTON LOAN SERVICING LLC, Appellee


                   On Appeal from the 165th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2010-13020A



                         MEMORANDUM OPINION

      The parties have filed a joint motion to dismiss the appeal. They represent

that they have reached an agreement regarding the matters in this case and request
that we render judgment in accordance with their agreement, or alternatively, set

aside the trial court’s judgment without regard to the merits and remand the case to

the trial court for rendition of judgment in accordance with the parties’ agreement.

See TEX. R. APP. P. 42.1(a)(2)(B).

      Accordingly, we grant the motion, set aside the trial court’s judgment without

regard to the merits, and remand this cause to the trial court for rendition of

judgment in accordance with the parties’ agreement. See id.

      We dismiss any other pending motions as moot.

                                PER CURIAM

Panel consists of Justices Keyes, Higley, and Bland.




                                         2